DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status


This action is a Final Action on the merits in response to the application filed on 04/26/2021.
Claims 1 and 4 have been amended. Claims 2, 3, and 5 have been cancelled. 
Claims 1 and 4 remain pending in this application.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 03/12/2019.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1 and 4, under Step 2A claims 1 and 4 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1 and 4, the independent claims (claims 1 and 4) are directed to the managing of questionnaires information in a marketing environment (e.g. acquiring questionnaire information; assigning respondent; estimating number of consumer). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. The managing personal behavior is entered into when the user questionnaire activities are acquired and processed based on instructions. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – acquisition unit, assignment unit, aggregation unit, output unit, display, communication network, communication interface, processor; to perform the claim steps. The cpu and computer connected to the units are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0030) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit”. When considered individually, the “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0027]) “a computer used by a person (operator) who performs marketing activities, and may be configured as one or more computers. Here, marketing activities include the entire process of establishment, implementation, evaluation and improvement of marketing plans.” [0055] “displaying may be performed according to a preset display item, or may be performed for an item instructed by the operator ”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Lastly, the Examiner would like to point the Applicant to the Specification to 0085, which teaches the implementation and execution of displaying and how the specific application and output of data is displayed when doing the next amendments. 

Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 1 is removed in light of Applicant's Amendments of 04/26/2021, which are deemed persuasive as to independent claim 1. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations amendment of 06/12/2019 at claim 6 as follows:
a marketing support system comprising, an acquisition unit acquiring, using a processor, questionnaire information comprising a response result of a questionnaire and an attribute of a respondent of the questionnaire from the respondent through a communication interface connected to a communication network, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, based on recognition, usage experience, and frequency of use of a brand belonging to the field;
an assignment unit for assigning, using a processor, the respondent to one of a plurality of segments based on the response result, the plurality of segments being set in advance based at least on the frequency of use of the brand;
an aggregation unit configured to aggregate attributes of respondents assigned to each of the plurality of segments and estimate, using a processor, the number of respective consumers of the plurality of segments and a ratio of the number of consumers corresponding to each of the plurality of segments to the number of all customers based on a ratio of respondents assigned to each of the plurality of segments to the number of all respondents;
an output unit configured to visualize, on a display, a policy for the respective consumers of the plurality of segments, information on costs for the policy, information on costs for mass advertisements for the respective customers of the plurality of segments, and information on costs on sales promotion for the respective customers of the plurality of segments for comparison among different segments, 
wherein the plurality of segments comprise a loyal customer, a general customer, a defected customer, a customer who recognizes the brand and has never purchased the brand, and a customer who does not recognize the brand, according to customer experience, 
the policy for the respective consumers of the plurality of segments is a policy only applicable for the respective consumers of the plurality of segments, 
a policy for mass advertisement and a policy for sales promotion each are a policy commonly applicable for the respective customers of the plurality of segments, and 
the costs for mass advertisement and the costs for sales promotion are calculated based on costs of mass advertisement and costs for sales promotion for each of the plurality of segments, and the ratio of the number of the customers.
Applicant’s Remarks of 04/26/2021 at pg. 12 and 13 as follows:
“Accordingly, Van der Riet fails to explicitly disclose "an assignment unit for assigning, using a processor, the respondent to one of a plurality of segments based on the response result," "an aggregation unit configured to, using a processor, aggregate attributes of respondents assigned to each of the plurality of segments and estimate the number of respective consumers of the plurality of segments and a ratio of the number of consumers corresponding to each of the plurality of segments to the number of all customers based on a ratio of respondents assigned to each of the plurality of segments to the number of all respondents," "an output unit configured to visualize, on a display, a policy for the respective consumers of the plurality of segments, information on costs for the policy, information on costs for mass advertisements for the respective customers of the plurality of segments, and information on costs on sales promotion for the respective customers of the plurality of segments for comparison among different segments," "wherein the plurality of segments comprise a loyal customer, a general customer, a defected customer, a customer who recognizes the brand and has never purchased the brand, and a customer who does not recognize the brand," "the policy for the respective consumers of the plurality of segments is a policy only applicable for the respective consumers of the plurality of segments," "a policy for mass advertisement and a policy for sales promotion each are a policy commonly applicable for the respective customers of the plurality of segments," and "the costs for mass advertisement and the costs for sales promotion are calculated based on costs of mass advertisement and costs for sales promotion for each of the plurality of segments, and the ratio of the number of the customers" as recited in claim 1. 
Roundtree does not remedy the deficiencies of Van der Riet. As a result, none of 
the cited references, taken alone or in combination, disclose or suggest each and every element 
of claim 1. Claim 1 is allowable.”




Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number US 7917388, Van der Riet to hereinafter Van der Riet in view of United States Patent Publication US 20140136606, Roundtree, et al. to hereinafter Roundtree in view of United States Patent Publication US 20080288331, Magids, et al.

Referring to Claim 4, Van der Riet teaches a marketing support system comprising, an acquisition unit acquiring, using a processor, questionnaire information comprising a response result of a questionnaire and an attribute (See Roundtree) of a respondent of the questionnaire,  from the respondent through a communication interface connected to a communication network, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, regarding recognition, usage experience and frequency of use of a first brand and second brand belonging to the field (
Van der Riet: Col. 6, Ln. 13-24, a central database system in electronic communication with a manufacturer, a retailer, and a portal. The central database system may include a product presentation database, a consumer profile database, a category presentation database, a product and category presentation server, an ad message database, an ad rate calculator, an ad server, a consumer profile processor, an order processor, and an effectiveness assessor processor. The ad server is preferably configured to transmit personalized purchase-behavior specific and/or context-sensitive advertisements in response to a request from the portal, consumer, or user of the system.
Van der Riet: Col. 47, Ln. 49-53, The system may send electronic evaluation questionnaires to an attitude panel of representative consumers. The consumers of this panel fill in the questionnaires and return them electronically…all the market intelligence about products, retailers and advertisements can be accessed on-line on via a web services extranet, to which marketing 
Van der Riet describes conducting and receiving responses from questionnaires while analyzing the targeted marketing data. 

Van der Riet: Col. 2, Ln. 20-23, gradually recognizing that a collaborative retail/manufacturing selling approach would be financially beneficial to both the retailers and the manufacturers.
Van der Riet: Col. 43, Ln. 50-53, that can provide a distinctive, portal-specific user experience which differentiates one portal from that of competitive portals. 
Van der Riet: Col. 38, Ln. 49-53, the brand/retailer market performance indicators listed below: Frequency
Van der Riet describes marketing analyses accounting for recognition, user’s experience and brand frequency. );

an assignment unit for assigning, using a processor, the respondent to one of a plurality of segments based on the response result, the plurality of segments being set in advance based at least on the frequency of use of the first brand and the second brand; (
Van der Riet: Col. 47, Ln. 28-33, The system reviews the daily product/category retrieval, ad exposure and purchase history of each consumer with the objective of assigning consumers to specific target audiences with common identical shopping/purchase habits/needs in a way that is retailer and portal independent (e.g. prospects, users/non-users, loyal users/shoppers, etc.)
Van der Riet: Col. 40, Ln. 20-33, advertising campaign data, such as ad message, campaign timings, target audience, frequency and reach objectives, or other information necessary to convey the purpose and effect of the advertisers goals.
Van der Riet: Col. 37, Ln. 22-Col. 38 Ln. 50, The system creates centrally stored portal/retail independent consumer shopping/purchase needs and preference information. Consumer profile data may, for example, characterize consumers as:
Heavy—Medium—Light Spenders
Necessity driven buyers vs. Joy/pleasure seeking shoppers
Frequent vs. occasional Shoppers
Prospects, buyers, etc., based on their propensity to effect a transaction.);
Van der Riet describes placing participants of the questionnaires in categories based on their responses, in which the Examiner is interpreting categories as segments. Additionally, Van der Riet the frequency of use of a brand. 

an aggregation unit configured to, using a processor, aggregate attributes of respondents assigned to each of the plurality of segments and estimate (See Roundtree) the number of respective consumers of the plurality of segments and a ratio of the number of consumers corresponding to each of the plurality of segments to the number of all customers based on a ratio of respondents assigned to each of the plurality of segments to the number of all respondents;  (
Van der Riet: Fig 13 and 14
Van der Riet: Col. 37, Ln. 6-15, ad revenue is linked to the number of product/category presentations downloaded by consumers and the # of ads served with interactive shopping and info, news and entertainment services of each portal.Market Intelligence
Van der Riet: Col. 49, Ln. 13-20, In FIG. 14, it is illustrated how Iawai.net ‘Personalized’ advertising consisting of 4 more relevant ‘personalized’ ads (‘easy usage!’, ‘try us!’, ‘brand x is.’, we're new!’) targeted at 4 different target groups (‘brand users’, ‘interested non-users’, ‘non-aware’, ‘un-impressed’) could improve the advertising ROI for advertisers versus ‘mass’ advertising, consisting of one ‘generic’ ad (we're it!), that is a less relevant compromise ‘message’, that treats all consumers as being equal.);
Van der Riet describes determining the number of consumer within a category that were participates in the questionnaire, in which the Examiner is interpreting as determining the number of consumer as estimating consumers. As this is similar to the Applicant’s spec. 0062 that shows ratio number of customers in each segment.

an output unit configured to visualize, on a display the number of consumers and the ratio of the number of consumers so as to compare the first brand and the second brand (See Roundtree) and to compare between different segments (
Van der Riet: Col. 6, Ln. 4-12, The system of the invention allows portals to be compensated for their personalized content services and their customer databases. Portals may receive premium advertising revenues based on the amount of personalized ads that are being displayed on the portal's personalized information, news and entertainment services and in the advertising slots on the portal's personal shopping pages, that display the product and/or category presentations that the portal's consumers retrieve.

Van der Riet: Col. 49, Ln. 13-20, In FIG. 14, it is illustrated how Iawai.net ‘Personalized’ advertising consisting of 4 more relevant ‘personalized’ ads (‘easy usage!’, ‘try us!’, ‘brand x is.’, we're new!’) targeted at 4 different target groups (‘brand users’, ‘interested non-users’, ‘non-aware’, ‘un-impressed’) could improve the advertising ROI for advertisers versus ‘mass’ advertising, consisting of one ‘generic’ ad (we're it!), that is a less relevant compromise ‘message’, that treats all consumers as being equal.).
Van der Riet describes the displaying of comparing the ROI of different categories of consumers, in which the Examiner is interpreting the comparison of categories for determining the ROI as the costs of the comparison among different segments that is similar to the Applicant’s figs. 8B and 9. 

Van der Riet does not explicitly teach attribute; estimate; first brand and the second brand; wherein the plurality of segments comprise, for each of the first brand and the second brand, a loyal customer, a general customer, a defected customer, a customer who recognizes the brand and has never purchased the brand, and a customer who does not recognize the brand, according to customer experience.
However, Roundtree teaches these limitations
attribute (
Roundtree: Sec. 0037, characteristics and associated characteristics (e.g., via a taxonomy) of those users can be studied and offers, products and other goods/services can be developed specifically for those demographics.
Roundtree: Sec. 0070, the demographics and characteristics she may have, others in the same audience who may share them as discussed in the above referenced patent applications and also illustrated in FIGS. 7, and 8.)
Roundtree describes demographics and characteristics in which the Examiner is interpreting as attributes. 

estimate (
 Roundtree: Sec. 0087, estimate can be made of the likelihood that the user has one or more demographic characteristics (or would like to receive ads directed to users having those demographic characteristics).
Roundtree: Sec. 0099, the dimensions on the persona vector and/or the ad vector can be normalized by multiplying the dimension by a scalar between for instance, zero and one, to prevent particularly strong tag dimensions from skewing the results.)
Roundtree describes the use of estimation and calculation of data in a marketing and advertisement environment. 

first brand and the second brand (
Roundtree: Sec. 0092, FIG. 6, a user indicates that they shop for (e.g. like) brands 1, 2 and 4. The user has indicated that they don't shop for (e.g. don't like) brand 6 and are neutral towards (e.g. don't like or dislike or are unfamiliar with) brands 3, 5, 7, and 8. )
Roundtree describes multiple brands. 

 wherein the plurality of segments comprise, for each of the first brand and the second brand, a loyal customer, a general customer, a defected customer, a customer who recognizes the brand (See Magids) and has never purchased the brand, and a customer who does not recognize the brand (See Magids), according to customer experience, (
Roundtree: Sec. 0086, As used herein, an opinion may encompass input from any user interaction with or relating to the brand. Such examples include if a user likes/dislikes, purchase/would not purchase, want/do not want as well as if a user is “following” a brand such as following a brand via Twitter™.
Roundtree: Sec. 0092, FIG. 6, a user indicates that they shop for (e.g. like) brands 1, 2 and 4. The user has indicated that they don't shop for (e.g. don't like) brand 6 and are neutral towards (e.g. don't like or dislike or are unfamiliar with) brands 3, 5, 7, and 8. In one embodiment, the tag values representing the likelihood that a user has a particular demographic characteristic are combined depending on if the brand is liked or disliked. In other embodiments, buy/not buy, would buy/would not buy, use or would use, do not or would not use as well as other opinions or impressions can be presented alone or in combination.
Roundtree: Sec. 0098, location, past purchases, sale times/items, membership in customer loyalty programs, percentage off and other factors may be used to aid in ad ordering/selection. 
)and 
Roundtree describes multiple brands, various types of customers which include: general, loyal, and customers who would not purchase; in which the Examiner is interpreting customers who would not purchase as defected customer. 

wherein the output unit is configured to display which of the plurality of segments of the second brand the respective customers of the plurality of segments of the first brand are assigned to, and is configured to display the plurality of segments to distinguish one or more segments related to respective defected customers of the first brand and the second brand from the other segments (
Roundtree: Sec. 0070, the demographics and characteristics she may have, others in the same audience who may share them as discussed in the above referenced patent applications and also illustrated in FIGS. 7, and 8.
Roundtree: Sec. 0092, FIG. 6, a user indicates that they shop for (e.g. like) brands 1, 2 and 4. The user has indicated that they don't shop for (e.g. don't like) brand 6 and are neutral towards (e.g. don't like or dislike or are unfamiliar with) brands 3, 5, 7, and 8.
Roundtree describes the displaying of users and brands sharing attributes and customers. 

Van der Riet and Roundtree are both directed to the analysis of marketing and advertising (See Van der Riet at Col. 2, Ln 33-39, Col. 44, Ln 46-49,; Roundtree at pg. 4 and 7). Van der Riet discloses calculating to determining the effectiveness of advertising, such as the internet can be considered (See Van der Riet at Col. 6, Ln. 50-53). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van der Riet, which teaches detecting and processing marketing and advertisement information in view of Roundtree, to efficiently apply analysis of marketing and advertising to enhancing the capability for processing marketing and advertising to include determining the likelihood of effectiveness of marketing and advertising. (See Roundtree at 0084, 0087, 0090, 0108).

Van der Riet in view of Roundtree does not explicitly teach a customer who recognizes the brand; a customer who does not recognize the brand, according to customer experience.
	However, Magids teaches a customer who recognizes the brand; a customer who does not recognize the brand, according to customer experience, (
Magids: Sec. 0068, 11) Awareness-Customer Logic: Respondents may only be asked questions for those brands of which they state they are aware. Such logic may be confirmed. Any respondents stating they are a customer of a brand of which they are not aware may be omitted.
Magids: Sec. 0089, Experience Analytics. Experience analytics may be designed to identify those customer experiences, or touch-points, which drive either positively or negatively Connection and Loyalty. 
Magids: APPENDIX E, 4. AWARENESS QUESTION. Are you aware of? (ROTATE, INSERT BRANDS)?
1 Bank of America
2 Citibank
3 Wachovia
4 Wells Fargo
(IF RESPONDENT IS NOT A WARE OF ANY BRANDS IN Q4, TERMINATE/TALLY))
Magids describes a questionnaire that capture data of users that recognized and don’t recognize a brand by determining if a user is aware or unaware of a brand.

Van der Riet, Roundtree, and Magids are all directed to the analysis of marketing and advertising (See Van der Riet at Col. 2, Ln 33-39, Col. 44, Ln 46-49; Roundtree at pg. 4 and 7; Magids at Appendix A-E). Van der Riet discloses calculating to determining the effectiveness of advertising, such as the internet can be considered (See Van der Riet at Col. 6, Ln. 50-53). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van der Riet in view of Roundtree, which teaches detecting and processing marketing and advertisement information in view of Magids, to efficiently apply analysis of marketing and advertising to improve the capability for processing users’ responses and interest in a marketing and advertising environment. (See Magids at 0016, 0017, 0134).


Response to Arguments
Applicant’s arguments filed 04/26/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 04/26/2021.

Regarding the 35 U.S.C. 101 rejection, at pg. 5-10 Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
a marketing support system comprising, an acquiring questionnaire information comprising a response result of a questionnaire and an attribute of a respondent of the questionnaire, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, based on recognition, usage experience, and frequency of use of a brand belonging to the field;
assigning the respondent to one of a plurality of segments based on the response result, the plurality of segments being set in advance based at least on the frequency of use of the brand;
aggregate attributes of respondents assigned to each of the plurality of segments and estimate the number of respective consumers of the plurality of segments and a ratio of the number of consumers corresponding to each of the plurality of segments to the number of all customers based on a ratio of respondents assigned to each of the plurality of segments to the number of all respondents;
visualize a policy for the respective consumers of the plurality of segments, information on costs for the policy, information on costs for mass advertisements for the respective customers of the plurality of segments, and information on costs on sales promotion for the respective customers of the plurality of segments for comparison among different segments; 
wherein the plurality of segments comprise a loyal customer, a general customer, a defected customer, a customer who recognizes the brand and has never purchased the brand, and a customer who does not recognize the brand, according to customer experience, 
the policy for the respective consumers of the plurality of segments is a policy only applicable for the respective consumers of the plurality of segments, 
a policy for mass advertisement and a policy for sales promotion each are a policy commonly applicable for the respective customers of the plurality of segments, and 
the costs for mass advertisement and the costs for sales promotion are calculated based on costs of mass advertisement and costs for sales promotion for each of the plurality of segments, and the ratio of the number of the customers.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding managing of questionnaires information in a marketing environment, which constitutes methods related to managing personal behavior such as social activities and following rules or instructions which are still considered an abstract idea under the 2019 PEG. The acquisition unit, assignment unit, aggregation unit, and output unit are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps at pg. 8-10 that Applicant points to as “significantly more” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.

At page 6 the Applicant argues that, “It is apparent to a person of skill in the art that communication networks include computer networks, the Internet, the public switched telephone network (PSTN), the global Telex network, the aeronautical ACARS network, and the wireless radio networks of cell phone telecommunication providers. See Telecommunications network, WIKIPEDIA, available at https://en.wikipedia.org/wiki/Telecommunicationsnetwork (last visited 04/26/2021).”
In response, Examiner respectfully disagrees. Applicants have not identified any disclosure in the claimed invention that shows or even submits the technology is being improved or there was a problem in the technology that the claimed invention solves. Examiner finds, unlike Example 37, displaying status results of the claimed concepts (i.e. "displaying each of these definitions within a definitions section of the initiative definition interface," "displaying the initiative viability score within a report section of the initiative definition interface," and "displaying . .. an initiative redefinition suggestion within the report of the initiative viability score through the initiative definition interface,") is not an improvement to the functioning of the interface. The display elements recited in the claim does not perform any unconventional functions that can be considered “significantly more” than the judicial exception. Examiner finds the visual representations are used as a tool to present the analysis of the abstract idea, much like requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); see MPEP 2106.05(f).similar to Claim 3 of Example 37, which ranks icons based on a determined amount of use. Examiner finds Applicant’s invention aims to solve a business problem— marketing data analyst—rather than a technological one. For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as non-statutory subject matter.


At page 8 and 9 the Applicant argues that, “It is respectfully submitted that claim 1 recites significantly more than any alleged judicial exception and that the additional elements are not well-understood, routine, conventional activity, specifically with respect to the aforementioned claim language under the Prong Two analysis. Moreover, the Office Action fails to make a factual determination, as set forth under PEG 2019 and the Berkheimer Memo, and therefore fails to establish sufficiently a prima facie case.”
In response, the Examiner respectfully disagrees. In light of the Berkheimer. Memo Examiner did point to paragraphs of the claimed inventions specification (e.g. para. 0027, 0030, 0055) that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known, as well as reciting concepts outlined in MPEP 2106.05(d)(II) of several court decisions noting the well-understood, routine and conventional nature of the additional element(s) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) (See pages 5, 10-11 of Final Office Action). 
Moreover, the evidence that Claim 1 represent the Abstract idea include: 
a marketing support system comprising, an acquiring questionnaire information comprising a response result of a questionnaire and an attribute of a respondent of the questionnaire, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, based on recognition, usage experience, and frequency of use of a brand belonging to the field;
assigning the respondent to one of a plurality of segments based on the response result, the plurality of segments being set in advance based at least on the frequency of use of the brand;
aggregate attributes of respondents assigned to each of the plurality of segments and estimate the number of respective consumers of the plurality of segments and a ratio of the number of consumers corresponding to each of the plurality of segments to the number of all customers based on a ratio of respondents assigned to each of the plurality of segments to the number of all respondents;
visualize a policy for the respective consumers of the plurality of segments, information on costs for the policy, information on costs for mass advertisements for the respective customers of the plurality of segments, and information on costs on sales promotion for the respective customers of the plurality of segments for comparison among different segments; 
wherein the plurality of segments comprise a loyal customer, a general customer, a defected customer, a customer who recognizes the brand and has never purchased the brand, and a customer who does not recognize the brand, according to customer experience, 
the policy for the respective consumers of the plurality of segments is a policy only applicable for the respective consumers of the plurality of segments, 
a policy for mass advertisement and a policy for sales promotion each are a policy commonly applicable for the respective customers of the plurality of segments, and 
the costs for mass advertisement and the costs for sales promotion are calculated based on costs of mass advertisement and costs for sales promotion for each of the plurality of segments, and the ratio of the number of the customers.
Lastly, the Examiner would like to point the Appellant to the 2019 PEG, which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higgins et al., U.S. Pub. 20090222303, (discussing the benefits from a marketing scheme).
Hasselback et al., U.S. Pub. 20070156515, (discussing the behavior data related to the marketing of consumer products). 
Magids et al., U.S. Pub. WO2009042254, (discussing the analysis for brand performance). 
Kithinji, Internet Marketing and Performance of Small and Medium Enterprises in Nairobi County, http://erepository.uonbi.ac.ke/bitstream/handle/11295/76037/Kithinji_Internet%20marketing%20and%20performance.pdf?sequence=3, A Research Project Presented In Partial Fulfillment Of The Requirement For The Award Of The Degree Of Master Of Business Administration, Shool Of Business, University Of Nairobi, 2014 (discussing the monitoring and impact of marketing and advertising of the internet in Nairobi County).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624